UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4796



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY WALTER DOUGLAS, a/k/a Randy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-03-75)


Submitted:   March 15, 2006                 Decided:   April 4, 2006


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.     Jonathan S. Gasser, United States
Attorney, Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rodney Walter Douglas pled guilty to felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1) (2000).                   He

received a 70-month sentence.            On appeal, his attorney filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising the issue of whether the court erred in assessing a four-

level     enhancement     under   U.S.    Sentencing     Guidelines       Manual

§ 2K2.1(b)(5) (2002).          By way of supplemental briefing, both

parties have addressed the impact of United States v. Booker, 543

U.S. 220 (2005).        Finding no reversible error, we affirm.

            On appeal, Douglas argues that the district court erred

in assessing a four-level enhancement under USSG § 2K2.1(b)(5).

Because Douglas did not object below, review is for plain error.

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).                   To

demonstrate plain error, an appellant must establish that an error

occurred, that it was plain, and that it affected his substantial

rights.     United States v. Olano, 507 U.S. 725, 731-32 (1993);

Hughes,    401   F.3d    at   547-48.     If   an    appellant    meets    these

requirements, the court’s “discretion is appropriately exercised

only when failure to do so would result in a miscarriage of

justice, such as when the defendant is actually innocent or the

error     seriously     affects   the    fairness,    integrity    or     public

reputation of judicial proceedings.”            Hughes, 401 F.3d at 555

(internal quotation marks and citation omitted).


                                    - 2 -
             Section 2K2.1(b)(5) provides for a defendant’s offense

level to be enhanced by four levels if he used or possessed a

firearm “in connection with another felony offense.”           “The purpose

of this enhancement is to ensure that a defendant receives more

severe punishment if, in addition to committing a firearms offense

within the scope of § 2K2.1, he commits a separate felony offense

that is rendered more dangerous by the presence of a firearm.”

United States v. Blount, 337 F.3d 404, 406 (4th Cir. 2003).                We

have reviewed the record, and we find no plain error in the court’s

imposition of this enhancement.

             This court has identified two types of Booker error: a

violation of the Sixth Amendment, and a failure to treat the

sentencing guidelines as advisory.         United States v. Hughes, 401

F.3d 540, 552 (4th Cir. 2005).      A Sixth Amendment error occurs when

the district court imposes a sentence greater than the maximum

permitted based on facts found by a jury or admitted by the

defendant.    Booker, 543 U.S. at 245.       Douglas did not raise a Sixth

Amendment challenge or object to the mandatory application of the

guidelines in the district court; review is therefore for plain

error.   Hughes, 401 F.3d at 547.     Because Douglas’ sentence was not

enhanced   based   on   any   controverted    fact,   there   was   no   Sixth

Amendment violation.

              To the extent that Douglas challenges the district

court’s application of the sentencing guidelines as mandatory, we


                                   - 3 -
also find no plain error.           To establish plain error, a defendant

must “demonstrate, based on the record, that the treatment of the

guidelines as mandatory caused the district court to impose a

longer sentence than it otherwise would have imposed.”                   United

States v. White, 405 F.3d 208, 224 (4th Cir.), cert. denied, 126 S.

Ct. 668 (2005).        In White, we determined that “the record as a

whole provide[d] no nonspeculative basis for concluding that the

treatment of the guidelines as mandatory ‘affect[ed] the district

court’s selection of the sentence imposed.’”                Id. at 223 (quoting

Williams v. United States, 503 U.S. 193, 203 (1992)).                  Thus, we

concluded that the error did not affect White’s substantial rights

and affirmed the sentence.          Id. at 225.     Likewise, the record here

provides no nonspeculative basis suggesting that the district court

would have sentenced Douglas differently had the guidelines been

advisory instead of mandatory.

           In accordance with Anders, we have reviewed the entire

record, considered Douglas’ pro se supplemental briefs, and have

found no meritorious issues for appeal.              Accordingly, we affirm.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof


                                      - 4 -
was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 5 -